Citation Nr: 0926094	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  05-06 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
mechanical low back strain.


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The appellant served on active duty from August to December 
1985 and from August 1986 to August 1992.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In June 2003, the appellant submitted a claim of entitlement 
to a compensable evaluation for his service-connected 
mechanical low back strain.  In the October 2004 rating 
decision, the evaluation assigned to the appellant's service-
connected mechanical low back strain was increased to 20 
percent, effective from June 16, 2003.  In March 2005, the 
appellant perfected an appeal of the October 2004 rating 
decision while also perfecting an appeal of a claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  In October 2006, the Board remanded 
both of these issues for further development.  In the July 
2008 supplemental statement of the case, the evaluation 
assigned to the appellant's service-connected mechanical back 
strain was increased to 40 percent, effective June 16, 2003; 
the appellant's claim of entitlement to TDIU was also 
granted, effective June 13, 2003.  Because the grant of TDIU 
is considered a full grant of benefits sought on appeal, it 
was not remitted to the Board for further appellate review.  
As such, the only claim at issue herein is the claim of 
entitlement to an evaluation in excess of 40 percent for the 
appellant's service-connected mechanical low back strain.


FINDINGS OF FACT

1.  From June 16, 2003 to September 25, 2003, the evidence of 
record did not demonstrate that the appellant's mechanical 
low back strain was manifested by fracture of vertebra; 
ankylosis of the complete, cervical, dorsal, or lumbar spine; 
limitation of dorsal spine motion; intervertebral disc 
syndrome; or sacroiliac injury and weakness.


2.  From September 26, 2003 to February 24, 2008, the 
appellant's service-connected mechanical low back strain was 
manifested by forward flexion to 40 degrees, with pain to 44 
degrees; extension to 34 degrees; lateral flexion to the 
right to 34 degrees; lateral flexion to the left to 29 
degrees; and rotation in either direction to about 30 
degrees.

3.  From February 25, 2008 to the present, the appellant's 
service-connected mechanical low back strain was manifested 
by an inability to perform range of motion exercises due to 
severe pain and additional limitation on repeated testing due 
to pain, incoordination, and lack of endurance.


CONCLUSIONS OF LAW

1.  From June 16, 2003 to September 25, 2003, the criteria 
for an evaluation in excess of 40 percent for mechanical low 
back strain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286, 5287, 5288, 5289, 5291, 5292, 5293, 5294 (2002).

2.  From September 26, 2003 to February 24, 2008, the 
criteria for an evaluation in excess of 40 percent mechanical 
low back strain have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5285, 5286, 5287, 5288, 5289, 5291, 5292, 5293, 5294 (2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2008)(effective 
from September 26, 2003.).

3.  On and after February 25, 2008, the criteria for an 
evaluation of 50 percent, but not more, for mechanical low 
back strain, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 
5287, 5288, 5289, 5291, 5292, 5293, 5294 (2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5237 (2008)(effective from September 
26, 2003.).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the appellant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the appellant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  

In June 2003, the appellant submitted a claim of entitlement 
to a compensable evaluation for his service-connected 
mechanical low back strain.  In the October 2004 rating 
decision, the evaluation assigned to the appellant's service-
connected mechanical low back strain was increased to 20 
percent, effective from June 16, 2003.  In March 2005, the 
appellant perfected an appeal of the October 2004 rating 
decision.  In October 2006, the Board remanded this issue for 
further development to include providing the appellant 
updated VCAA notification and scheduling her for a VA 
examination.  Pursuant to the Board's October 2006 remand, 
the RO issued the appellant a development letter that same 
month and an additional development letter in January 2008.  
The RO also scheduled and the appellant underwent a VA 
examination in February 2008 to determine the severity of her 
service-connected mechanical low back strain.  After 
conducting this development, the July 2008 supplemental 
statement of the case increased the evaluation assigned to 
the appellant's service-connected mechanical back strain to 
40 percent, effective June 16, 2003.  The issue has been 
remitted to the Board for further appellant review.

During the pendency of this appeal, as described above, VCAA 
notification requirements changed with respect to increased-
compensation claims.  For an increased-compensation claim, § 
5103(a) requires, at a minimum, that VA notify the appellant 
that, to substantiate a claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the appellant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).   Further, if the 
diagnostic code under which the appellant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on employment 
and daily life (such as a specific measurement or test 
result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the appellant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  Id.

The Board acknowledges that the appellant has not been 
provided fully compliant Vazquez-Flores notice.  With that 
said, however, the October 2006 development letter 
specifically refers the requirement of submitting evidence 
sufficient to demonstrate "that [symptoms of the 
appellant's] service-connected low back strain have increased 
in severity."  Moreover, the October 2006 letter detailed 
the factors considered when VA determines a disability 
rating, which include the nature and symptoms of the 
condition as issue; the severity and duration of the 
symptoms; and the impact of the condition and symptoms on 
employment.  The letter further explained that VA would make 
reasonable efforts to help her get evidence relevant to her 
claims, but that she was responsible for providing sufficient 
information to VA to identify the custodian of any such 
records.  The October 2006 letter essentially asked her to 
provide any evidence she had pertaining to her claim.  The 
January 2008 development letter provided the appellant notice 
of what evidence and information she was responsible for and 
the evidence that was considered VA's responsibility.  After 
having received these letters, the appellant submitted 
additional treatment records.  The appellant was also 
provided with the requirements of the regulations used in 
evaluating her condition in the October 2004 rating decision 
and the March 2005 Statement of the Case.  Vazquez-Flores, 22 
Vet. App. at 46.  For these reasons, the Board finds no 
further development is required regarding the duty to notify.  
See Pelegrini, 18 Vet. App. at 120.

The duty to assist the appellant has been satisfied in this 
case.  The RO has obtained the appellant's service treatment 
records and her VA medical treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO also provided the 
appellant with examinations to determine the severity of her 
service-connected disability.  Moreover, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini, 18 Vet. App. at 120.  

While VA has not met all statutory and regulatory notice and 
duty to assist provisions, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims, including the opportunity to 
present pertinent evidence.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008); see also 
Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. Apr. 
21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its 
purpose had been served.").  Moreover, there is no prejudice 
to the appellant because the preponderance of the evidence is 
against increasing her disability rating from June 16, 2003 
to February 24, 2008 in excess of what has already been 
granted in this matter.  Further, there is no prejudice to 
the appellant because the Board is granting an increase of 
her rating on and after February 25, 2008.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the appellant.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the appellant's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  This involves a factual 
determination of the current severity of the disability.  Id. 
at 58.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims held that 38 C.F.R. §§ 
4.40, 4.45 (2008) were not subsumed into the diagnostic codes 
under which an appellant's disabilities are rated.  
Therefore, "functional loss" of a musculoskeletal 
disability must be considered separate from any consideration 
of the appellant's disability under the diagnostic codes.  
DeLuca, 8 Vet. App. at 206.

Historically, the appellant served on active duty from August 
to December 1985 and from August 1986 to August 1992.  She 
was granted service connection for mechanical low back strain 
by the September 1993 rating decision and a noncompensable 
rating was assigned thereto, effective August 18, 1992.  In 
June 2003, the appellant submitted a claim of entitlement to 
a compensable evaluation for her service connected mechanical 
low back strain.  By the October 2004 rating decision, the 
evaluation assigned to this disability was increased to 20 
percent, effective June 16, 2003.  The appellant perfected an 
appeal of this decision in March 2005.  After the Board 
remanded this issue in October 2006, the RO increased the 
assigned evaluation to 40 percent, maintaining the effective 
date.  Herein, the appellant is seeking an evaluation in 
excess of 40 percent for her service-connected mechanical low 
back strain.

I.  Increased Evaluation for Service-Connected Mechanical Low 
Back Strain

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating the spine, effective September 
26, 2003.  See 68 Fed. Reg. 51454-51458 (2003).  When a new 
regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  See VAOGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  The 
amended versions may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied.  See VAOGCPREC 3-00; 65 Fed. Reg. 
33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).

In the October 2004 rating decision, the RO addressed the 
appellant's claim for a compensable evaluation under both the 
old criteria in the Rating Schedule and the current 
regulations.  Thus, there is no prejudice to the appellant 
for the Board to apply the regulatory revisions of September 
26, 2003 in the adjudication of this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

A.  From June 16, 2003 to September 25, 2003

Prior to September 26, 2003, the rating criteria for a 
mechanical low back strain assigned a 10 percent evaluation 
for characteristic pain on motion; a 20 percent evaluation 
for muscle spasm on extreme forward bending with loss of 
lateral spine motion, unilateral, in a standing position; and 
a 40 percent evaluation for severe strain, with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  For limitation 
of lumbar spine motion, 10 percent was assigned for slight 
limitation of motion, 20 percent was assigned for moderate 
limitation of motion, and 40 percent was assigned for severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002).  Irrespective of the evidence of record, given 
that the maximum attainable rating under these diagnostic 
codes is 40 percent, application of these diagnostic codes is 
moot because the appellant's service-connected mechanical low 
back strain has already been assigned a 40 percent evaluation 
for this time period.

The Board considered evaluating the appellant's service-
connected mechanical low back strain under other diagnostic 
codes, some of which allowed for a rating higher than 40 
percent; however, the evidence of record during this time 
period does not demonstrate that the appellant's service-
connected mechanical low back strain was manifested by 
fracture of vertebra; ankylosis of the complete, cervical, 
dorsal, or lumbar spine; limitation of dorsal spine motion; 
intervertebral disc syndrome; or sacroiliac injury and 
weakness.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286, 5287, 5288, 5289, 5291, 5293, 5294 (2002); see 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Thus, the 
Board finds that an evaluation in excess of 40 percent for 
the appellant's service-connected mechanical low back strain 
is not warranted from June 16, 2003 to September 25, 2003.

This finding incorporates consideration of whether there was 
any additional functional loss not contemplated in the 
assigned 40 percent evaluation, including the following 
factors:  weakness; fatigability; lack of coordination; 
restricted or excess movement of the joint; or, pain on 
movement.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 
Vet. App. at 206.

B.  From September 26, 2003 to February 24, 2008

On and after September 26, 2003, the revised rating criteria 
for lumbosacral strain assigned a 100 percent evaluation for 
unfavorable ankylosis of the entire spine; a 50 percent 
evaluation for unfavorable ankylosis of the entire 
thoracolumbar spine; a 40 percent evaluation for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine; a 20 
percent evaluation for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; and a 10 percent evaluation 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or vertebral body fracture 
with loss of 50 percent or more of the height.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, General Rating Formula For 
Diseases and Injuries of the Spine, Note (2); see also 38 
C.F.R. § 4.71a, Plate V (2008).

In May 2004, the appellant underwent a VA examination to 
determine the then current severity of her service-connected 
mechanical low back strain.  The appellant reported that she 
experienced an "achy pain" in her lower back that prevented 
her from bending over.  She further reported that she had not 
undergone back surgery.  Upon physical examination, the 
examiner found that the appellant was able to forward flex 
her back to 40 degrees, at which point the appellant started 
developing pain; the appellant was unable to flex forward 
further than 44 degrees.  The examiner also found that the 
appellant was able to extend to 34 degrees, bend laterally to 
the right 34 degrees, and bend laterally to the left 29 
degrees.  The appellant was able to rotate in either 
direction about 30 degrees.  The examiner noted some 
generalized mild, non-localizing tenderness in the 
appellant's upper lumbar area, which caused her to flinch.  
Radiological examination of the appellant's back showed a 
normal lumbosacral spine and a negative examination of the 
sacrococcygeal bones.  The diagnosis was mechanical low back 
strain with residuals of pain and some limitation of forward 
flexion.  An August 2004 addendum to the examination report 
included findings that the appellant was unable to perform 
repetitive activity or strenuous physical jobs requiring 
prolonged standing, walking, or climbing.  The examiner 
further opined that the appellant exhibited a lack of 
endurance with respect to repetitive motion, which caused 
pain and led to excessive use of alcohol to eliminate that 
discomfort.

In February 2005, then recent magnetic resonance imaging 
revealed minimal degenerative disc disease with no major 
stenosis, foraminal or central stenosis, nerve impingement, 
or cord compression.  The appellant reported that she was 
doing "very well" with her pain control despite having 
discontinued the use of her medications.  Also in February 
2005, the appellant received treatment at an urgent care 
facility for lower back pains.  The appellant reported that 
the symptoms were similar to those she experienced with prior 
urinary tract infections, but that she was also experiencing 
pain localized in her left paraspinal area.  Ultimately, the 
assessment was "lower back pain possibly second to a back 
strain and symptoms suggestive clinically of a urinary tract 
infection."

As noted above, the appellant's service-connected mechanical 
low back strain has been assigned a 40 percent evaluation 
during this period time.  Thus, in order for the appellant's 
evaluation to be increased, the evidence of record must 
demonstrate that her service-connected mechanical low back 
strain is manifested by unfavorable ankylosis of the entire 
spine or unfavorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  After a 
longitudinal review of the appellant's claims file, the Board 
finds that the evidence of record is not supportive of an 
evaluation in excess of 40 percent for the appellant's 
service-connected mechanical low back strain from September 
26, 2003 to February 24, 2008, as there was no evidence of 
unfavorable ankylosis of either her entire spine or 
thoracolumbar spine.

This finding incorporates consideration of whether there was 
any additional functional loss not contemplated in the 
assigned 40 percent evaluation, including the following 
factors:  weakness; fatigability; lack of coordination; 
restricted or excess movement of the joint; or, pain on 
movement.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 
Vet. App. at 206.  

The regulations effective at the time the appellant submitted 
her claim apply throughout the pendency of this appeal.  
Consideration of the appellant's claim herein pursuant to the 
version of the relevant regulations effective in June 2003 
does not result in an evaluation in excess of the 40 percent 
rating that has already been granted pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 for this period of time.  The 
majority of the relevant diagnostic codes effective at the 
time the appellant submitted her claim provide for a maximum 
rating of 40 percent, rendering application moot because the 
appellant has been assigned a 40 percent rating for this 
period of time.  The Board considered evaluating the 
appellant's service-connected mechanical low back strain 
under other diagnostic codes that allow for a rating higher 
than 40 percent; however, the evidence of record during this 
time period does not demonstrate that the appellant's 
service-connected mechanical low back strain was manifested 
by fracture of vertebra; ankylosis of the complete, cervical, 
dorsal, or lumbar spine; limitation of dorsal spine motion; 
intervertebral disc syndrome; or sacroiliac injury and 
weakness.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286, 5287, 5288, 5289, 5291, 5293, 5294 (2002).

C.  From February 25, 2008 to the Present

On February 25, 2008, the appellant underwent a VA 
examination to determine the severity of her service-
connected mechanical low back strain.  The appellant reported 
that she experienced an achy, dull, and constant pain; scores 
of 7 on a 10-point pain intensity scale with aggravation up 
to 10 out of 10 occurring 3 to 4 times per week; an inability 
to sit straight in a chair for 2 minutes or more; and 
difficulties sleeping, walking downstairs, and lifting.  Upon 
physical examination, the examiner found borderline rigidity 
with decreased lumbar lordosis.  With respect to the 
appellant's range of motion, forward flexion, backward 
extension, right lateral flexion, and left lateral flexion 
were all limited to 0 degrees.  There was additional 
limitation on repeated testing due to pain, incoordination, 
and lack of endurance.  Magnetic resonance imaging revealed 
degeneration of the lumbar spine with disc protrusions at L4-
5 and L5-S1 and mild bilateral neural foraminal narrowing.  
The examiner opined that the appellant's condition was 
"severe" and that the condition was manifested by a 
"severe limitation in her range of motion."  The examiner 
further opined that the appellant was in severe pain and that 
she was regularly self-medicating to control her pain.  

In a June 2008 addendum to the February 2008 examination 
report, the examiner found that the appellant's severely 
limited range of motion was due to pain and that such pain 
prevented the appellant from performing the range of motion 
tests.  The examiner further found that there was no evidence 
of ankylosis.

Again, as noted above, the appellant's service-connected 
mechanical low back strain has already been assigned a 40 
percent evaluation during this period time.  Thus, in order 
for the appellant's evaluation to be increased, the evidence 
of record must demonstrate that her service-connected 
mechanical low back strain is manifested by unfavorable 
ankylosis of the entire spine or unfavorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237.  While there was no evidence of ankylosis during 
the February 25, 2008 VA examination, the examiner found that 
the appellant was unable to perform any of the range of 
motion tests due to severe pain and that there was additional 
limitation on repeated testing due to pain, incoordination, 
and lack of endurance.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  In light of 
the requirements of DeLuca, the Board finds that the 
symptomatology of appellant's service-connected mechanical 
low back strain more nearly approximates the criteria of a 50 
percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5237.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. 
App. at 206.  Thus, the Board finds that an evaluation of 50 
percent, but not more, for the appellant's service connected 
mechanical low back strain is warranted on and after February 
25, 2008.

The regulations effective at the time the appellant submitted 
her claim apply throughout the pendency of this appeal.  
Consideration of the appellant's claim herein pursuant to the 
version of the relevant regulations effective in June 2003 
does not result in an evaluation in excess of the 50 percent 
rating that has already been granted pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 for this period of time.  The 
majority of the relevant diagnostic codes effective at the 
time the appellant submitted her claim provide for a maximum 
rating of 40 percent, rendering application moot because the 
appellant has already been assigned a 50 percent rating for 
this time period.  The Board considered evaluating the 
appellant's service-connected mechanical low back strain 
under other diagnostic codes that allow for a rating higher 
than 40 percent; however, the evidence of record during this 
time period does not demonstrate that the appellant's 
service-connected mechanical low back strain was manifested 
by fracture of vertebra; ankylosis of the complete, cervical, 
or dorsal spine; limitation of dorsal spine motion; 
intervertebral disc syndrome; or sacroiliac injury and 
weakness.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286, 5287, 5288, 5291, 5293, 5294 (2002).  Evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002), which 
concerns ankylosis of the lumbar spine, provides for a 
maximum evaluation of 50 percent.  Thus, evaluation of the 
appellant's service-connected mechanical low back strain 
pursuant to this diagnostic code does not provide for a 
rating in excess of what has already been assigned for this 
time period.

II.  Extraschedular Evaluation

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
rating schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2008).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual appellant's circumstance, but 
nevertheless would still be adequate to address the average 
impairment in earning capacity caused by disability.  
However, in exceptional cases where the rating is inadequate, 
it may be appropriate to assign an extraschedular rating.  
38 C.F.R. § 3.321(b) (2008).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating [S]chedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Therefore, initially, there 
must be a comparison between the level of severity and 
symptomatology of the appellant's service-connected 
disability with the established criteria found in the Rating 
Schedule for that disability.  Thun, 22 Vet. App. at 115.  If 
the criteria reasonably describe the appellant's disability 
level and symptomatology, then the appellant's disability 
picture is contemplated by the Rating Schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  See VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996) 
(when service-connected disability affects employment "in 
ways not contemplated by the rating schedule[,]" § 
3.321(b)(1) is applicable).  

From June 16, 2003 until September 25, 2003, the Board finds 
that the appellant's disability picture is not so unusual or 
exceptional in nature as to render the 40 percent rating 
inadequate.  The appellant's service-connected mechanical low 
back strain was evaluated as a musculoskeletal disability 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5292, the 
criteria of which is found by the Board to specifically 
contemplate the level of occupational and social impairment 
caused by her disability.  Id.

When comparing the appellant's disability picture from June 
16, 2003 to September 25, 2003, with the symptoms 
contemplated by the Rating Schedule, the Board finds that the 
appellant's experiences are congruent with the disability 
picture represented by a 40 percent disability rating.  The 
criteria for a 40 percent rating reasonably describe the 
appellant's disability level and symptomatology and, 
therefore, a schedular evaluation is adequate and no referral 
is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292; 
see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

From September 26, 2003 to February 24, 2008, the Board finds 
that the appellant's disability picture is not so unusual or 
exceptional in nature as to render the 40 percent rating 
inadequate.  The appellant's service-connected mechanical low 
back strain was evaluated as a musculoskeletal disability 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237, the 
criteria of which is found by the Board to specifically 
contemplate the level of occupational and social impairment 
caused by her disability.  Id.

As demonstrated by the evidence of record from September 26, 
2003 to February 24, 2008, the appellant's service-connected 
mechanical low back strain was marked by forward flexion to 
40 degrees, with pain to 44 degrees; extension to 34 degrees; 
lateral flexion to the right to 34 degrees; lateral flexion 
to the left to 29 degrees; and rotation in either direction 
to about 30 degrees.  When comparing this appellant's 
disability picture to the symptoms contemplated by the Rating 
Schedule, the Board finds that the appellant's experiences 
are congruent with the disability picture represented by a 40 
percent disability rating.  The criteria for a 40 percent 
rating reasonably describe the appellant's disability level 
and symptomatology and, therefore, a schedular evaluation is 
adequate and no referral is required.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5237; see also VAOGCPREC 6-96; 61 Fed. Reg. 
66749 (1996).

On and after February 25, 2008, the Board finds that the 
appellant's disability picture is not so unusual or 
exceptional in nature as to render the 50 percent rating 
inadequate.  The appellant's service-connected mechanical low 
back strain was evaluated as a musculoskeletal disability 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237, the 
criteria of which is found by the Board to specifically 
contemplate the level of occupational and social impairment 
caused by her disability.  Id.

As demonstrated by the evidence of record on and after 
February 25, 2008, the appellant's service-connected 
mechanical low back strain was marked by an inability to 
perform range of motion exercises due to severe pain and 
additional limitation on repeated testing due to pain, 
incoordination, and lack of endurance.  When comparing this 
appellant's disability picture to the symptoms contemplated 
by the Rating Schedule, the Board finds that the appellant's 
experiences more nearly approximated the disability picture 
represented by a 50 percent disability rating.  The criteria 
for a 50 percent rating reasonably describe the appellant's 
disability level and symptomatology and, therefore, a 
schedular evaluation is adequate and no referral is required.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5237; see also 
VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Based on the evidence of record, the Board finds that the 
appellant's disability picture in any of the three time 
periods cannot be characterized as an exceptional case so as 
to render the schedular evaluation inadequate.  The threshold 
determination for a referral for extraschedular consideration 
was not met in any of the three time periods and, 
consequently, the Board finds that the appellant is not 
entitled to a referral for an extraschedular rating.  Thun, 
22 Vet. App. at 115.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against evaluations in excess of what has 
been assigned to the disability at issue at any time during 
the appeal period, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).


ORDER

From June 16, 2003 to September 25, 2003, an evaluation in 
excess of 40 percent for mechanical low back strain is 
denied.  

From September 26, 2003 to February 24, 2008, an evaluation 
in excess of 40 percent mechanical low back strain is denied.  

On and after February 25, 2008, an evaluation of 50 percent, 
but not more, for mechanical low back strain, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


